                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                  SAN ANTONIO DIVISION


GREGORY MICHAEL LEWIS,                           §
                                                 §
                    Plaintiff,                   §                SA-19-CV-00662-DAE
                                                 §
vs.                                              §
                                                 §
DBI SERVICES, HEADQUARTERS IN                    §
PENNSYLVANIA; WILL SCHULLER,                     §
DBI PROJECT MANAGER; AND                         §
UNKNOWN, ASSISTANT PROJECT                       §
MANAGER;                                         §
                                                 §
                    Defendants.

                                  ORDER TO SHOW CAUSE

       Before the Court in the above-styled cause of action is Plaintiff’s pro se Civil Rights

Complaint [#1]. The record reflects that this case was originally filed in the Southern District of

Texas and transferred to this district on June 12, 2019 because all Defendants reside in Bexar

County, Texas and all events underlying this action occurred in Bexar County, Texas [#10].

Upon transfer, the Court issued an Order to Plaintiff informing him that his IFP application was

incomplete and ordering Plaintiff to either supplement his IFP application with a Nueces County

Jail institutional trust fund account statement for the past six months or to pay the filing fee

[#11]. Plaintiff supplemented his IFP application with the additional requested documentation

on July 12, 2019 [#13] and filed a motion for the appointment of counsel [#14]. By separate

order, the Court granted the IFP motion and will now deny the motion for appointment of

counsel and order Plaintiff to show cause why his claims should not be dismissed pursuant to 28

U.S.C. § 1915(e).

                                   I. Appointment of Counsel



                                                1
       Courts may appoint counsel pursuant to 28 U.S.C. § 1915(e)(1) in IFP proceedings.

Under § 1915(e)(1), the Court has discretion to appoint an attorney to represent a litigant in

federal court, but there is no right to the automatic appointment of counsel in a civil case.

Akasike v. Fitzpatrick, 26 F.3d 510, 512 (5th Cir. 1994); Cupit v. Jones, 835 F.2d 82, 86 (5th Cir.

1987). Appointment of counsel in a civil case is considered a privilege, not a constitutional

right, and should be allowed only in exceptional circumstances. Lopez v. Reyes, 692 F.2d 15, 17

(5th Cir. 1982) (citation omitted); see Cupit, 835 F.2d at 86.           In evaluating whether the

appointment of counsel is proper under § 1915(e), the district court considers the type and

complexity of the case, the litigant’s ability to investigate and present the case, and the level of

skill required to present the evidence. See Castro Romero v. Becken, 256 F.3d 349, 354 (5th Cir.

2001). Plaintiff has not demonstrated that exceptional circumstances are present in his case or

that, based on the record, appointment of counsel is appropriate under the applicable legal

standards under 28 U.S.C. § 1915(e).

                                   II. More Definite Statement

       Upon review of Plaintiff’s Complaint, there are certain deficiencies in Plaintiff’s

allegations that, if not corrected, will result in the dismissal of his case. The Court will therefore

direct Plaintiff to show cause why his Complaint should not be dismissed pursuant to 28 U.S.C.

§ 1915(e).

       Section 1915(e) empowers federal courts to screen any civil complaint filed by a party

proceeding IFP to determine whether the claims presented are (1) frivolous or malicious; (2) fail

to state a claim on which relief may be granted; or (3) seek monetary relief against a defendant




                                                  2
who is immune from such relief.1 See 28 U.S.C. § 1915(e)(2)(B). Plaintiff’s Complaint sues his

former employer, DBI Services (“DBI”), and his former supervisor and project manager, Will

Schuller, as well as another unidentified assistant project manager. Plaintiff alleges that DBI is a

nationwide company that contracts with state highway departments to do highway repairs, such

as the repair of potholes and guardrails. According to Plaintiff, on his first day of employment

with DBI, he was required to take a driving test. During the driving test, he discovered that DBI

did not require its employees to maintain commercial drivers’ licenses and that DBI’s

commercial vehicles had expired license plates.           Plaintiff voiced these concerns to his

supervisors and was ultimately terminated. Plaintiff believes he was terminated in retaliation for

his report of the safety issues he observed during his driving test. Plaintiff indicates in his

Complaint that he is unsure under which law his claims fall but that he believes his civil rights

have been violated.

       Plaintiff’s current allegations do not give rise to a viable cause of action for retaliatory

discharge under any federal or state law. For example, the Occupational Safety and Health Act

(“OSHA”) contains a provision protecting workers from retaliation for reporting various safety

violations of an employer. 29 U.S.C. § 660(c). However, OSHA does not provide a private right

of action; in other words, a private individual cannot sue for retaliatory discharge. Washington v.

M. Hanna Const. Inc., 299 Fed. App’x 399, 401–02 (5th Cir. 2008). Rather, an aggrieved party

must, within 30 days of the incident, contact the Secretary of Labor to complain of

discriminatory, retaliatory, or harassing conduct. 29 U.S.C. § 660(c)(2) (“Any employee who



       1
         Under 28 U.S.C. § 1915(e), a court may at any time dismiss a case if it determines that
the case filed by the IFP plaintiff is frivolous, but is not required to screen non-prisoner cases for
frivolousness at the outset. In contrast, when an IFP case is filed by a prisoner, the court is
required to screen a complaint for frivolousness prior to docketing or as soon as possible. See 28
U.S.C. § 1915A(a).
                                                  3
believes that he has been discharged or otherwise discriminated against by any person in

violation of this subsection may, within thirty days after such violation occurs, file a complaint

with the Secretary alleging such discrimination”). If the Secretary finds that discrimination has

occurred, then he shall bring an action in federal court. Id. (“If . . . the Secretary determines that

the provisions of this subsection have been violated, he shall bring an action in any appropriate

United States district court against such person”).

       Similarly, the Surface Transportation Assistance Act (“STAA”) provides administrative

remedies to whistleblowers who report violations of motor vehicle safety regulations and suffer

discrimination or retaliation but does not create a private cause of action.            49 U.S.C. §

31105(b)(1) (“An employee alleging discharge, discipline, or discrimination in violation of [the

Act] . . . may file a complaint with the Secretary of Labor not later than 180 days after the

alleged violation occurred.”); id. at § 31105(e) (conferring on the Secretary of Labor the right to

bring a civil action to enforce an administrative order remedying any violation under the Act).

Because no private right of action exists under either statute, Plaintiff cannot directly sue his

former employer under OSHA or the STAA, even if he had complied with either statute’s

administrative procedures.

       Nor do Plaintiff’s allegations state a claim of discrimination or retaliation under Title VII.

Title VII of the Civil Rights Act of 1964 protects employees from discrimination on the basis of

race, color, religion, sex or national origin and from retaliation due to reporting or opposing a

violation of Title VII. 42 U.S.C. §§ 2000e-2(a), 2000e-3(a); Mota v. Univ. of Tex. Houston

Health Science Ctr., 261 F.3d 512, 519 (5th Cir. 2001). Title VII’s protections do not extend to

protect employees who report violations of safety laws, and Plaintiff has not alleged he was

terminated due to any discrimination related to his race, color, religion, sex or national origin or



                                                  4
for complaining about any such discrimination. See Washington v. M. Hanna Const. Inc., 299

Fed. App’x 399, 401 (5th Cir. 2008).

        Additionally, Plaintiff notes in his Complaint that he suffers from Attention

Deficit/Hyperactivity Disorder (“ADHD”), but this condition is not protected by Title VII.

Federal law—more specifically, the Americans with Disabilities Act (“ADA”)—does protect

employees from discrimination based on their disabilities, and ADHD can qualify as a disability

for purposes of an ADA claim. But nowhere in Plaintiff’s Complaint does he allege that he

believes he was terminated due to his ADHD diagnosis.

        Finally, Plaintiff’s allegations do not give rise to a cause of action under the Texas

Whistleblower Act. This act protects employees of public employers in Texas by making

governmental entities liable for damages if they discriminate against an employee who in good

faith reports a violation of law to an appropriate law enforcement authority. See Tex. Gov’t

Code Ann. §§ 554.002–.003; City of Fort Worth v. Zimlich, 29 S.W.3d 62, 67 (Tex. 2000).

Plaintiff does not allege he is a public employee, only that he works for a private company that

contracts with the Texas Highway Department. Nor does Plaintiff allege that he reported any

potential violations of the law to an appropriate law enforcement agent, only that he reported the

safety issues to his supervisors.

        Moreover, even if Plaintiff could state a claim under the Texas Whistleblower Act, or any

other Texas law, this federal Court would not have jurisdiction to entertain this state-law claim

without an accompanying federal cause of action.         Federal courts may only hear lawsuits

alleging violations of state law if the parties are citizens of different states. 28 U.S.C. § 1332.

Because Plaintiff and Defendants are all citizens of Texas, this claim would have to be heard in

state court.



                                                5
       Accordingly, the Court will order Plaintiff to show cause as to why it should not dismiss

his Complaint for failure to state a claim under 28 U.S.C. § 1915(e) by filing a More Definite

Statement as detailed below.

       IT IS THEREFORE ORDERED that Plaintiff’s Motion for Appointment of Counsel

[#14] is DENIED.

       IT IS FINALLY ORDERED that within 21 days of this Order, Plaintiff shall file a

More Definite Statement of the claims he seeks to present to this Court. In this More Definite

Statement, Plaintiff should respond to the following instructions and questions:

       (1)     If you are attempting to allege a violation of Title VII, please include additional

allegations explaining how DBI discriminated against you due to your race, color, religion, sex

or national origin.

       (2)     If you are attempting to allege a violation of the ADA, please include additional

allegations explaining how DBI discriminated against you due to a disability, such as ADHD.

       Plaintiff shall include the following declaration at the end of his more definite statement:


            I declare, under penalty of perjury under the laws of the United States of America,
    that the foregoing is true and correct.

                                      Executed on this day of 2019.

                                     ____________________
                                     Signature of Plaintiff




       If Plaintiff fails to comply with this Order, the Court could dismiss this case for failure to

prosecute. See Fed. R. Civ. P. 41(b). If Plaintiff does not wish to file a more definite statement,




                                                 6
he may request voluntary dismissal of these claims pursuant to Federal Rule of Civil Procedure

41(a).

         SIGNED this 17th day of July, 2019.




                                               ELIZABETH S. ("BETSY") CHESTNEY
                                               UNITED STATES MAGISTRATE JUDGE




                                                 7
